NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANG ZHENG,                                     No.   20-71371

                Petitioner,                      Agency No. A205-452-174

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2021**
                                  Honolulu, Hawaii

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Jiang Zheng, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) upholding the denial of her claims

for asylum, withholding of removal, and relief under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We review questions of law


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Garcia-Martinez v. Sessions, 886 F.3d 1291, 1293 (9th Cir. 2018). We

held this case in abeyance pending our en banc proceedings in Alam v. Garland,

11 F.4th 1133 (9th Cir. 2021) (en banc). We now grant the petition and remand

this case to the BIA to apply the legal standard that we announced in Alam.

      The Immigration Judge (“IJ”) determined that Zheng was not credible

because of an inconsistency in her oral testimony and written submissions

regarding the number of people that the Chinese police arrested at a religious

gathering at Zheng’s house. The IJ identified no other substantive inconsistencies

in her testimony. In upholding the IJ’s adverse credibility determination, the BIA

appeared to rely—at least in part—on our decision in Rizk v. Holder, 629 F.3d

1083, 1088 (9th Cir. 2011), for the proposition that it “must uphold” that

determination “so long as even one basis is supported by substantial evidence.”

      The BIA erred by relying on this “single-factor rule.” First, that rule applied

only to this court’s review of a BIA decision, not to the BIA’s review of an IJ

decision. Rizk, 629 F.3d at 1087 (noting that the court of appeals “must uphold the

IJ’s adverse credibility determination” if a single ground is supported by

substantial evidence). Second, we recently abrogated the single-factor rule in Alam

v. Garland, holding that the rule conflicts with the REAL ID Act of 2005, which

requires that credibility determinations be made—and reviewed—based on the

“totality of the circumstances and all relevant factors.” 11 F.4th at 1135-37.


                                          2
      Accordingly, we remand this case for reconsideration of the IJ’s credibility

determination under the proper test.

      PETITION GRANTED.




                                         3